The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsen-Wahrer et al. in view of Leaym et al.
	Elsen-Wahrer et al. teach a composition for treating keratinous substrates that includes a polycarbodiimide.  See for instance paragraph 47.  This meets the claimed polycarbodiimide in a treating composition.  This differs from that claimed in that this does not specifically teach the addition of a silicone containing compound as claimed.  The Examiner notes that this rejection applies to the claimed composition containing a cyclic siloxane compound.
	Please see that paragraph 130 teaches the addition of fragrances, vitamins and UV screening agents.  
	Leaym et al. teach a composition used for the controlled release of component such as fragrances, vitamins and UV screening agents.  See for instance the abstract as well as column 1, lines 12 and on.  Column 1, lines 43 and on specifically teach the various benefits of such a controlled release component.  The component is prepared by blending the material with a waxy cyclic siloxane such as that claimed.  See for instance column 5, lines 7 and on, which teaches the claimed cyclic siloxane.  These are waxy and thus are solid.  
	As such one having ordinary skill in the art would have been motivated to blend additives such as those found in paragraph 130 of Elsen-Wahrer et al. with a cyclic siloxane as found in Leaym et al. with the expectation of obtaining useful, predictable and even improved results.  In this manner claim 1 is rendered obvious.
	For claim 2, see column 5, lines 8 and on, which shows a formula having a corresponding ratio of 1.  
	For claims 2 to 4 and 6 see also various specific cyclic siloxanes prepared by Leaym et al. such as in Examples 2 and 14 which meet these requirements.  
	For claims 5, 7 and 8 note that the cyclic siloxane in claim 1 does not require L2 groups such that this limitation can be considered to be met by this combination.  
	For claims 9 to 15 note that the Formula (II) is not required such that these claim limitations can be considered to be met by this combination.
	For claims 16 and 17 see paragraphs 47 in Elsen-Wahrer et al. which teach amounts of the polycarbodiimide of up to 40 wt%.
	For claim 18 see paragraph 115 in Elsen-Wahrer et al. which teaches water as a solvent.  Also see paragraph 126.
	For claims 19 and 20 see the abstract of Elsen-Wahrer et al. which teaches hydrophobicity.  See also paragraphs 9, 44 and 45 which refer to the substrate being water resistant.  

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsen-Wahrer et al. in view of Legrow et al.
	Elsen-Wahrer et al. teach a composition for treating keratinous substrates that includes a polycarbodiimide.  See for instance paragraph 47.  This meets the claimed polycarbodiimide in a treating composition.  This differs from that claimed in that this does not specifically teach the addition of a silicone containing compound as claimed.  The Examiner notes that this rejection applies to the claimed composition containing a cyclic siloxane compound.
	Please see that paragraph 44 that teaches that the composition therein can be a cosmetic or personal care composition.  See also paragraph 9 which refers to skin care products and paragraph 37 which refers to skin.  
	Legrow et al. teach specific cyclic siloxanes and skin care compositions that have improved barriers on skin to reduce water loss and result in softened skin.  These cyclic siloxanes meet that claimed.  See for instance the formula shown in column 3, lines 40 and on.  See also Example VI in column 12 which prepares siloxanes meeting that in claim 1 as well as claims 2 to 4 and 6, which is a solid at 25oC.
	One having ordinary skill in the art would have been motivated to add the cyclic siloxane as found in Legrow et al. to the composition of Elsen-Wahrer et al. with the expectation of obtaining useful, predictable and even improved results.  In this manner claims 1 to 4 and 6 rendered obvious. 
	For claims 5, 7 and 8 note that the cyclic siloxane in claim 1 does not require L2 groups such that this limitation can be considered to be met by this combination.  
	For claims 9 to 15 note that the Formula (II) is not required such that these claim limitations can be considered to be met by this combination.
	For claims 16 and 17 see paragraphs 47 in Elsen-Wahrer et al. which teach amounts of the polycarbodiimide of up to 40 wt%.
	For claim 18 see paragraph 115 in Elsen-Wahrer et al. which teaches water as a solvent.  Also see paragraph 126.
	For claims 19 and 20 see the abstract of Elsen-Wahrer et al. which teaches hydrophobicity.  See also paragraphs 9, 44 and 45 which refer to the substrate being water resistant.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 10,889,691 in view of Elsen-Wahrer et al. The claims in ‘691 do not include a polycarbodiimide component.  Note though that this composition is used to treat fiber (claims 17, 19) to form a hydrophobic layer (claim 17).
	As noted by Elsen-Wahrer et al., the composition therein provides improved water resistance to keratin fibers.  See for instance paragraphs 9, 44 and 45.  This improvement is attributed to the addition of a polycarbodiimide compound (as well as another specific siloxane that is not excluded from these claims).  
	From this one having ordinary skill in the art would have found the addition of the polycarbodiimide composition in Elsen-Wahrer et al. to the composition found in the claims of ‘691 to have been obvious, in the effort to provide improved water resistance to the fibers intended to be treated thereby.  In this manner the instant claims are rendered obvious.  Note that the polysilsesquioxane in the claims of ‘691 is that same as Formula (II) in the instant claims, including meeting all of the specific dependent claim limitations.  

The remaining references cited in the attached PTO-892 are cited as being of general interest.  The JP reference teaches a cyclic siloxane such as Formula (I) in claim 1 but does not include any teaching that renders this reference more relevant that the Legrow et al. reference.  10,858,516 and 10,988,578 both teach compositions of the claimed silsesquioxane of Formula (II) but do not qualify as prior art and since they have different utility than the claims in ‘691 they are not proper for obviousness type double patenting rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
6/22/22



/MARGARET G MOORE/Primary Examiner, Art Unit 1765